DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    94
    397
    media_image1.png
    Greyscale


Status of the Claims
Claims 1-34 are pending and rejected. 
Claims 35-47 were cancelled by the Applicant.

Claim Objections
Claims 1 and 21 are objected to as being structural errors.  Appropriate corrections are requested.
Claim 1.

    PNG
    media_image2.png
    137
    498
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    196
    829
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(1) 	Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “hydrophilic groups” in the list of options for the “X” moiety: “C1-12 alkyl optionally substituted by one or more hydrophilic groups”.  The term "hydrophilic groups" is a relative term which renders the claim indefinite.  The term "hydrophilic groups" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification on page 9 defines the term as referring to any group which is capable of hydrogen bonding:

    PNG
    media_image4.png
    163
    1238
    media_image4.png
    Greyscale
The definition is not limiting and provides a functional type limitation.  There is no clear cutoff or art-recognized meaning.  The examples, and those listed in dependent claim 21 are each heteroatom containing moieties which can clearly form H-bonds.  However, a C-H moiety of an alkyl group might be able to form a hydrogen bond under some laboratory conditions such that a simple hydrogen atom might be considered to be a “hydrophilic group” under one interpretation but not another since it lacks the heteroatom present on the non-limiting examples.

(2)	 Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, 21 and 23 recite broad limitations which include a subsequent narrower exemplary statement “e.g. …”.
Claims 1, 6, 8, 9, 10, 11, 12, 19, 21, 23, 24, 26, 28, 30 and 32 recite broad limitations which include a subsequent narrower preferably statement “preferably…”.
The exemplary and preferably phrases render the scope of the claims non-distinct.  In each of the multiple instances where the “e.g.” and “preferably” phrases appear, it is not clear whether the scope is limited to these narrower exemplary or preferably statement(s) or whether the previous broader limitation applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOHN MABRY/           	Primary Examiner
Art Unit 1625